67

                                  COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Micheal Wayne Barnes v. Harris County Assistant District Attorney
                           Maritza Antu and Court Appointed Defense Counsel Mary C. A.
                           Moore

Appellate case number:     01-13-00826-CV

Trial court case number: 2013-21008

Trial court:               234th District Court of Harris County

        On November 7, 2013, appellant, Micheal Wayne Barnes, filed an affidavit of indigence
in this court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On November 14,
2013, the Clerk of this Court sent a copy of the affidavit to the trial court clerk. See TEX. R. APP.
P. 20.1(c)(1), (d)(2). On January 8, 2014, the district clerk filed a clerk’s record on indigence,
reflecting that no contest to the affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e).
Therefore the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See TEX. R. APP. P. 20.1(f).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually  Acting for the Court

Date: January 17, 2014